--------------------------------------------------------------------------------

ANAVEX LIFE SCIENCES CORP.
UNIT TERM SHEET

June 15, 2009

Issuer: Anavex Life Sciences Corp. (the “Company”)   (OTCBB: AVXL).     Current
Outstanding   Securities: 20,071,568 shares issued.     Offering:

Reg “S” offering of Units of the Company to an aggregate of US$81,000.

 



Unit Description:

Each Unit will consist of one common share in the capital of the Company (a
“Share”) and one non-transferable share purchase warrant (a “Share Purchase
Warrant). One Share Purchase Warrant shall entitle the holder thereof to
purchase one common share in the capital of the Company (a “Warrant Share”), as
presently constituted, at a price of US$4.00 per Warrant Share for a period of
one (1) year commencing from the Closing Date (as defined hereafter).

  Price per Unit:

US$2.25

  Closing:

On or before April 30, 2009

  Use of Proceeds:

The proceeds from the sale of the units will be used to fund the Company’s
current R&D program. Approximately 4.0 Million is allocated for the CNS program
as follows: $1.5 million for Ongoing IND studies and initiation of Phase 1
trials for Anavex 2-73 (Alzheimer’s Q3), $1.5 million - initiation of IND for
Anavex 19-144 (Epilepsy Q4), $1.0 million for ongoing preclinical studies in
Diabetes, Depression and Pain. Approximately $2.5 million is allocated for the
Oncology program as follows: $2.0 million to enter Anavex 30-1022 in Phase 2a
trials (Melanoma Q2, Prostate Q3), $.5 million for ongoing preclinical studies
in cancer. Approximately $1 million is allocated for Corporate, General and
Administrative expenses.


--------------------------------------------------------------------------------

ii

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
FOR NON U.S. SUBSCRIBERS

ANAVEX LIFE SCIENCES CORP.

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on page 10 of this Subscription.

    2.

WIRE the Subscription Proceeds to Anavex Life Sciences Corp pursuant to the wire
instructions provided on page ii of this Subscription, or deliver a $US bank
draft.

    3.

FAX a copy of page 10 of this Subscription, and all pages of the applicable
Schedules of this Subscription to Harvey Lalach, President Anavex Life Sciences
Corp., at (250) 764-9701.

    4.

COURIER the originally executed copy of the entire Subscription, together with
all duly signed Schedules, to Anavex Life Sciences Corp. to

Anavex Life Sciences Corp.
101-4837 Canyon Ridge Crescent
Kelowna, BC Canada
V1W 4A1

If you have any questions please contact Harvey Lalach, President of the
Company, at: (250) 864-2740.

--------------------------------------------------------------------------------

iii

INSTRUCTIONS FOR WIRING FUNDS TO ANAVEX

HSBC BANK CANADA
885 WEST GEORGIA STREET
VANCOUVER, BRITISH COLUMBIA
CANADA V6C 3G1

ACCOUNT: ANAVEX LIFE SCIENCES CORP.
SWIFT CODE:
ACCOUNT NO.:

REFERENCE: FUNDS FOR PRIVATE
PLACEMENT


--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
(Non U.S. Subscribers Only)

TO: ANAVEX LIFE SCIENCES CORP. (the "Company")

14, Rue Kleberg, Geneva Switzerland  

Purchase of Shares

1. Subscription

1.1 The undersigned (the "Subscriber") hereby irrevocably subscribes for and
agrees to purchase the number of units (the “Units”) of the Company as set out
on page 10 of this Subscription at a price of US$2.25 per Unit (such
subscription and agreement to purchase being the "Subscription"), for the total
subscription price as set out on page 10 of this Subscription (the "Subscription
Proceeds"), which Subscription Proceeds are tendered herewith, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein.

1.2 Each Unit will consist of one common share in the capital of the Company (a
“Share”) and one non-transferable share purchase warrant (a “Share Purchase
Warrant”) subject to adjustment. One Share Purchase Warrant shall entitle the
holder thereof to purchase one common share in the capital of the Company (a
“Warrant Share”), as presently constituted, at a price of US$4.00 per Warrant
Share for a period of one (1) year commencing from the Closing Date (as defined
hereafter). The Shares, Share Purchase Warrants and the Warrant Shares are
referred to as the “Securities”.

1.3 The Company hereby agrees to sell, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, to the
Subscriber the Shares. Subject to the terms hereof, the Subscription will be
effective upon its acceptance by the Company.

1.4 Unless otherwise provided, all dollar amounts referred to in this
Subscription are in lawful money of the United States of America.

2. Payment

2.1 The Subscription Proceeds must accompany this Subscription and shall be
wired directly to the Company's account in accordance with the wire instructions
set out on page ii of this Subscription. Where the Subscription Proceeds are
paid to the Company, the Company may treat the Subscription Proceeds as a
non-interest bearing loan and may use the Subscription Proceeds prior to this
subscription being accepted by the Company.

--------------------------------------------------------------------------------

- 2 -

2.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the OTC Bulletin
Board, stock exchanges and applicable law.

2.3 The Subscriber acknowledges that the Company may pay finders’ fees to
finders in connection with this placement on terms negotiated and approved by
the Company.

3. Closing

3.1 Closing of the purchase and sale of the Shares shall occur on or before June
15, 2009, or on such other date as may be determined by the Company in its sole
discretion (the "Closing Date"). The Subscriber acknowledges that Shares may be
issued to other subscribers under this offering (the "Offering") before or after
the Closing Date (the last sale of Shares under this Offering being referred to
as the "Final Closing Date").

4. Acknowledgements of Subscriber

4.1 The Subscriber acknowledges and agrees that:

  (a)

the Securities have not been registered under the Securities Act of 1933, as
amended (the "1933 Act"), or under any state securities or "blue sky" laws of
any state of the United States, and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state securities laws;

        (b)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the decision to execute this Subscription and purchase the Units agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company and such decision is
based solely upon a review of publicly available information regarding the
Company available on the website of the United States Securities and Exchange
Commission (the "SEC") available at www.sec.gov (the "Company Information");

        (d)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

        (e)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

        (f)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Units pursuant to this
Subscription;


--------------------------------------------------------------------------------

- 3 -

  (g)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription and the
Subscriber will hold harmless the Company from any loss or damage it may suffer
as a result of the Subscriber's failure to correctly complete this Subscription;

        (h)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

        (i)

the issuance and sale of the Units to the Subscriber will not be completed if it
would be unlawful or if, in the discretion of the Company acting reasonably, it
is not in the best interests of the Company;

        (j)

the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration of any
of the Shares pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

        (k)

the Subscriber is outside the United States when receiving and executing this
Subscription and is acquiring the Units as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Shares;

        (l)

none of the Shares may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
expiration of a period of one year after the date of original issuance of the
Shares;

        (m)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

        (n)

the Subscriber has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Units and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is in any way responsible) for compliance with applicable resale
restrictions;

        (o)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Subscriber that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently certain market makers make market in the shares of
the Company's common stock on the OTC Bulletin Board;

        (p)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;


--------------------------------------------------------------------------------

- 4 -

  (q)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (r)

there is no government or other insurance covering any of the Shares; and

        (s)

this Subscription is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any Subscription for any reason.

5. Representations, Warranties and Covenants of the Subscriber

5.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing Date) that:

  (a)

the Subscriber is not a U.S. Person;

            (b)

the Subscriber is not acquiring the Units for the account or benefit of,
directly or indirectly, any U.S. Person;

            (c)

the Subscriber is resident in the jurisdiction set out on page 10 of this
Subscription;

            (d)

the issuance of the Units to the Subscriber as contemplated by the delivery of
this Agreement, the acceptance of it by the Company and the issuance of the
Units to the Subscriber complies with all applicable laws of the Subscriber's
jurisdiction of residence or domicile and will not cause the Company to become
subject to or comply with any disclosure, prospectus or reporting requirements
under any such applicable laws;

            (e)

the Subscriber:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Units,

            (ii)

is purchasing the Units pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

            (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Shares, and

            (iv)

represents and warrants that the acquisition of the Units by the Subscriber does
not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

            B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and


--------------------------------------------------------------------------------

- 5 -

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

  (f)

the Subscriber is acquiring the Units as principal for investment only and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Shares in the United States or to U.S.
Persons;

        (g)

the Subscriber is outside the United States when receiving and executing this
Subscription;

        (h)

the Subscriber has received and carefully read this Subscription;

        (i)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state securities laws;

        (j)

the Subscriber acknowledges that it has not acquired the Units as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

        (k)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription and to take all actions required pursuant hereto and, if the
Subscriber is a corporation, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Subscription on behalf of the Subscriber;

        (l)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

        (m)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription and agrees that if any
of such acknowledgements, representations and agreements are no longer accurate
or have been breached, the Subscriber shall promptly notify the Company;

        (n)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (o)

the entering into of this Subscription and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber,
or of any agreement, written or oral, to which the Subscriber may be a party or
by which the Subscriber is or may be bound;

        (p)

the Subscriber has duly executed and delivered this Subscription and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;


--------------------------------------------------------------------------------

- 6 -

  (q)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;

          (r)

all information contained in this Subscription is complete and accurate and may
be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the Closing Date;

          (s)

the Subscriber is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

          (t)

the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

          (u)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

          (v)

if the Subscriber is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the Subscriber has sole investment discretion with respect to
each such account, and the Subscriber has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

          (w)

the Subscriber is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

          (x)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Shares,

          (ii)

that any person will refund the purchase price of any of the Shares,

          (iii)

as to the future price or value of any of the Shares, or

          (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board.

5.2 In this Subscription, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Subscription includes any person in the United States.

--------------------------------------------------------------------------------

- 7 -

6. Acknowledgement and Waiver

6.1 The Subscriber has acknowledged that the decision to purchase the Units was
solely made on the Company Information. The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Shares.

7. Representations and Warranties will be Relied Upon by the Company

7.1 The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber's
eligibility to purchase the Units under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Shares, it will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Shares.

8. Resale Restrictions

8.1 The Subscriber acknowledges that any resale of the Shares will be subject to
resale restrictions contained in the securities legislation applicable to the
Subscriber or proposed transferee. The Subscriber acknowledges that the Shares
have not been registered under the 1933 Act or the securities laws of any state
of the United States. The Shares may not be offered or sold in the United States
unless registered in accordance with federal securities laws and all applicable
state securities laws or exemptions from such registration requirements are
available.

9. Legending and Registration of Subject Shares

9.1 The Subscriber hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Shares will bear a
legend in substantially the following form:

> THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
> TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
> REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> "1933 ACT").
> 
> NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
> ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
> HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
> AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------

- 8 -

9.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription.

10. Costs

10.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.

11. Governing Law

11.1 This Subscription is governed by the laws of the State of Nevada and the
federal laws of the United States applicable thereto. The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
purchaser for whom it is acting, irrevocably attorns to the exclusive
jurisdiction of the Courts of the State of Nevada.

12. Survival

12.1 This Subscription, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.

13. Assignment

13.1 This Subscription is not transferable or assignable.

14. Severability

14.1 The invalidity or unenforceability of any particular provision of this
Subscription shall not affect or limit the validity or enforceability of the
remaining provisions of this Subscription.

15. Entire Agreement

15.1 Except as expressly provided in this Subscription and in the agreements,
instruments and other documents contemplated or provided for herein, this
Subscription contains the entire agreement between the parties with respect to
the sale of the Shares and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

16. Notices

16.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on page 10 and notices to the Company shall be directed to it at the
first page of this Subscription.

17. Counterparts and Electronic Means

17.1 This Subscription may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument. Delivery of an executed copy of
this Subscription by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Subscription as of the date hereinafter set
forth.

--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription as of the
date hereinafter set forth.

DELIVERY AND REGISTRATION INSTRUCTIONS

1.

Delivery - please deliver the Share certificates to:

                2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows (if different from above):

   

(name)

   

(address)

    3.

The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.


      (Name of Subscriber – Please type or print)       (Signature and, if
applicable, Officer title)       (Address of Subscriber)       (City, State, and
Zip Code of Subscriber)       (Country of Subscriber)       (Fax Number and
email address)       (Number of Units to be Purchased)       (Total Subscription
Price)


--------------------------------------------------------------------------------

- 10 -

A C C E P T A N C E

The above-mentioned Subscription in respect of the Units is hereby accepted by
ANAVEX LIFE SCIENCES CORP.

DATED at ______________________________, the _____day of __________________,
200_.

ANAVEX LIFE SCIENCES CORP.

Per:     Authorized Signatory  


--------------------------------------------------------------------------------